EXHIBIT 10.1 September 4, 2015 Jeffrey J. Lasher 6086 S. Oswego Street Greenwood Village, CO 80111 Dear Jeff: I am pleased to offer you the position of CFO, Executive Vice President and Assistant Secretary for West Marine, Inc. and its subsidiaries (collectively, the “Company”).We are looking forward to you joining our team. Your employment is subject to the terms and conditions set forth in this letter. Position Title: CFO, Executive Vice President-Finance, Assistant Secretary & Principal Financial Officer. Your principal place of employment will be at our support center located in Watsonville, CA, subject to business travel as needed to properly fulfill your employment duties and responsibilities. Reports To: Matt Hyde – CEO and President Annual Base Salary: This position offers an initial bi-weekly salary of $16,153.85 which is the equivalent of $420,000.00 on an annual basis. Your base salary is subject to review at least annually and is payable in accordance with the Company's standard payroll practices, including all withholding and deductions as required by law. Annual Bonus: During your employment, you will be eligible to participate in the Company's annual bonus plan. Your target bonus payout opportunity will be 60% of your Annual Base Salary. If the bonus is earned, you must remain employed on the date the payout is made. Sign-On Bonus: One time sign-on bonus of $136,154 gross, to be paid within two weeks of your Start Date. If you voluntarily terminate employment with the Company (other than voluntary termination in connection with a change-in-control) within one year of your employment start date, you will reimburse the Company 100% of the sign on bonus. Relocation: Subject to the conditions described below, the Company will reimburse you the following relocation expenses: 1. Full amounts to pack and move household belongings and personal vehicles. 2. Temporary housing for up to twelve months. 3. Reasonable commute travel between Colorado and California for up to twelve months for you and your family. 4. A one-time lump sum payment of $10,000 gross to cover incidentals incurred throughout the course of your relocation to California to be paid within two weeks of your Start Date; and Under the terms of the West Marine Relocation Policy, if you voluntarily terminate employment with the Company (other than voluntary termination in connection with a change-in-control) within one year of relocating, you will reimburse the Company 100% of the amount received for such relocation expenses. Relocation to be completed no later than one year from Start Date. Upon acceptance, we will have you work directly with our Relocation Specialist to make your arrangements. Benefits: You will be eligible to participate in the associate benefit plans and programs generally available to the Company's senior executives, including group medical, dental, vision, 401(k), life insurance, and others, subject to the terms and conditions of such plans and programs. You will be credited with two weeks of paid vacation as of your hire date. You will accrue four weeks of paid vacation annually In this regard, you agree to the applicable deductions for your contribution requirement from your paycheck, as applicable. The Company reserves the right to amend, modify or terminate any of its benefit plans or programs at any time and for any reason. Equity Awards: Restricted Stock Units will be granted and the right to receive Performance-Vested Restricted Stock Units will be awarded on the 10th business day of the calendar month following your Start Date, per the terms of the Company’s Omnibus Equity Incentive Plan and its Equity Award Grant Policy, as outlined below. Restricted Stock Units: Grant of 22,000 time-vested restricted stock units (“RSUs”). The RSUs will vest over a three-year period at 33%, 33% and 34%, respectively, on each anniversary following the grant date, assuming you remain employed on each such date. All RSUs for which restrictions have not lapsed shall be forfeited and revert to the Company on your termination of employment. Performance Stock Units: In addition to the time-vested RSUs, you also will be granted the right to receive performance-vested Restricted Stock Units (“PVUs”), subject to the achievement of a threshold performance goal described below. The number of PVUs will not be finalized until the end of the 2015 performance period (which is the full 2015 fiscal year beginning January 4, 2015 and ending on January 2, 2016). As a result, the actual number of PVUs you are granted will be based on the Company’s performance against its Return on Invested Capital goal for the fiscal 2015 performance period. The range of potential PVUs you may receive is as follows (with the actual number interpolated on a straight-line bases if the results are between threshold and maximum performance payout percentages): Performance Level Number of PVUs
